Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Specifically: It is not known what the layer between the anode 21 and the active material 22 is.  It is not mentioned in any way in the specification. No intervening layers between the anode 21 and the active material 22 are mentioned.
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pixel defining layer and the via must be shown or the feature(s) canceled from the claim(s).  The element pointed to, 31, cannot be a via.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intervals of claims 4, 5 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification
Content of Specification
The disclosure is objected to because of the following informalities: the layer between the anode and optical material is not described.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Specifically regarding Claim 4, “wherein all via homes comprises a plurality of via holes within all of intervals among the plurality of sub-pixels, respectively, and all of the intervals among the plurality of sub-pixels in a first direction are the same” is not understood; i.e. what about the intervals are the same: the width, the period, etc. 
Specifically regarding Claim 5, “plurality of sub-pixels constitutes a plurality of pixels, intervals among the plurality of sub-pixels in a first direction within a same pixel is smaller than intervals among the plurality of pixels in the first direction, and the at least two via holes are within the intervals among the plurality of pixels, respectively” is not understood.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108878688 to Sun et al. (Sun).
Regarding Claim 1, Sun teaches a display substrate, comprising: 
a base substrate 10; 
a plurality of sub-pixels in an array on the base substrate (although one sub pixel is shown, the invention is directed at a display which requires an array of pixels), wherein adjacent sub-pixels are separated by a pixel defining layer 4, each of the plurality of sub-pixels includes a first electrode 1, a light-emitting layer 3 and a second electrode 2 in a direction away from the base substrate, the second electrode of each of the plurality of sub-pixels is connected to one another to form a second electrode layer (inherent to an RBG pixel); 
an isolation layer 5 on a side of the second electrode layer opposite from the light-emitting layer; and 
an auxiliary conductive layer 8 on a side of the isolation layer opposite from the second electrode layer, wherein the isolation layer comprises at least two via holes 9, orthographic projection of each of the at least two via holes on the base substrate substantially overlaps with orthographic projection of the pixel defining layer on the base substrate, and the auxiliary conductive layer is connected to the second electrode layer through the at least two via holes (see Fig. 3).

Regarding Claim 3, Sun teaches the display substrate of claim 1, wherein the at least two via holes comprises a plurality of via holes within some of intervals among the plurality of sub-pixels, respectively (see Fig. 3).

Regarding Claim 7, Sun teaches the display substrate of claim 1, wherein the isolation layer is a capping layer (under BRI any of 51 and 52 is a capping layer).

Regarding Claim 9, Sun teaches the display substrate of claim 1, wherein the display substrate is an organic light emitting diode display substrate, the first electrode is an anode, and the second electrode is a cathode [0032].

Regarding Claim 10, Sun display substrate of claim 7, wherein the second electrode is a metal electrode, the auxiliary conductive layer is a transparent conductive layer, the isolation layer is a transparent isolation layer, and light emitted by the light-emitting layer is emitted from one side of the second electrode [0036].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun.
Regarding Claim 2, Sun teaches the display substrate of claim 1, but does not explicitly teach that a thickness of the isolation layer is in a range from about 10 nm to about 90 nm.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions does not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)).  In this case, there is nothing on the record that indicates any difference in function. 


Claims 8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 7 above, and further in view of U.S. Pat. Pub. No. 20140111652 to So et al. (So).
Regarding Claim 8, Sun display substrate of claim 7, but does not explicitly teach that a material of the capping layer comprises molybdenum trioxide.
However, in analogous art, So teaches in [0018] that an MoO3 antireflective film can be laminated on the back side of a transparent cathode. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of So to provide an anti-reflection layer, thereby increasing the efficiency of the device. 


Regarding Claim 11, Sun display substrate of claim 1, but does not explicitly teach that the auxiliary conductive layer comprises a material selected from the group consisting of indium tin oxide, indium zinc oxide, indium gallium zinc oxide and tin oxide.  However, Sun teaches throughout that the device is a top emission device, and is silent regarding the materials for the auxiliary cathode 8.  However, it would have been obvious to the person of ordinary skill at the time of filing to use a transparent oxide as the auxiliary cathode so as to enable top emission, as explicitly suggested by Sun.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812